Citation Nr: 0324046	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.   The veteran has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.  

2.    It has been shown by competent evidence that the 
veteran has degenerative joint disease, bilateral knees that 
is related to service.


CONCLUSION OF LAW

Degenerative joint disease, bilateral knees was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute has been complied with during the course of the 
current appeal.  Specifically, the Board finds that the May 
1997 rating decision, the December 1998 Statement of the Case 
(SOC), and subsequent supplemental SOC specifically satisfy 
the requirement at § 5103A of VCAA in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his claim.  By letter dated in November 2002, the Board 
advised the claimant of how responsibilities in developing 
the record are divided.  The Board notes that the veteran has 
not had the requisite period of time to respond, however, he 
has not been prejudiced, as a full grant on the issue of 
service connection for a bilateral knee disability has been 
made.  In this regard, the Board finds that the veteran has 
not been prejudiced and remanding the appeal solely to have 
the RO issue a development letter would only delay the 
resolution of the appeal without benefit the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) ("strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in the Court's unnecessarily imposing additional 
burdens on the [Board of Veterans' Appeals] and [the 
Department of Veterans Affairs] with no benefit flowing to 
the veteran.")  The Board finds that there is no prejudice 
in proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2002).

Service medical records show the veteran underwent physical 
examination for enlistment in September 1958, at which time, 
no defects were noted in the lower extremities.  Treatment 
records indicate that in June 1959, the veteran complained 
that his knees hurt when he ran.  Physical examination showed 
tenderness in the right quadriceps.  APC (aspirin, 
phenacetin, and caffeine) and heat were prescribed.  The 
veteran sought treatment in December 1959 for complaints of 
pain above and behind the patella when weight bearing on his 
left leg.  The assessment was probable pinched patella fat 
pad.  Sitting duty and crutches were prescribed.  Follow-up 
in the next week showed the veteran was doing well.  In June 
1960, the veteran reported a pressure feeling in both knees, 
occurring after running for 15 to 20 minutes.  He indicated 
that it had been happening for months.  No examination was 
done.  The veteran had complaints of pain in both knees in 
December 1965.  He reported that he had been working long 
hours for the past two weeks.  He denied any history of 
injury.  The examination was negative.  He underwent periodic 
physicals in September 1960, September 1968, May 1971, July 
1975, and October 1976, which indicated normal lower 
extremities.  The veteran underwent a separation physical in 
January 1979.  He denied history of any swollen or painful 
joints.  The clinical evaluation revealed normal lower 
extremities.

Outpatient records from Evans Army Community Hospital show 
the veteran complained of severe left knee pain and right 
knee pain on numerous occasions between July 1994 and 
December 1995.  X-rays of the knees taken in August 1994 were 
interpreted to show mild degenerative changes in the knees.  
When the veteran sought treatment for the knees in December 
1995, his knees were tender and swollen.  The diagnosis was 
degenerative joint disease knees.

Treatment records from T.C.S., D.C. show treatment from 
August 1994 to October 1998.  When the veteran initially 
sought treatment, he reported he noticed his pain in August 
1994.  He disclosed that he had no idea what had caused the 
pain.
The veteran sought treatment for his knees with a private 
physician, M.S., D.O. from April 1996 to December 1996.  
Treatment records of an initial evaluation in April 1996 
indicate that the veteran stated he had began experiencing 
bilateral knee pain approximately two years before 
presenting.    Medical history states the symptoms gradually 
developed, with no history of prior trauma.  X-rays were 
interpreted to show some mild narrowing of the medial joint 
space in the left knee and mild sclerosis and minimal 
degenerative spurring; the changes were consistent with mild 
degenerative joint disease.  The impression was chronic 
bilateral knee pain, left greater than right.

A December 1996 letter from M.E.S., D.O., F.A.C.P. reports 
that the veteran has a "rather significant patellofemoral 
component resulting in a great deal of discomfort with 
bending, walking, climbing, etc."  He concluded that it is 
unlikely that the veteran would improve significantly, as 
degenerative arthritis tends to progress steadily over time 
rather than regress.

The veteran underwent a compensation and pension physical 
examination (C&P exam) in January 1997.  The veteran reported 
that he had pain in his knees since 1994.  He denied any 
specific trauma or surgery.  He indicated that he has pain on 
a daily basis and stiffness in the morning and in cold 
weather.  After physical examination, the diagnosis was 
bilateral chondromalacia patella.

A letter from T.C.S., D.C., dated in April 1998, indicates 
that the veteran had been seen for bilateral knee pain and 
other complaints since September 1995.  The veteran was being 
seen on at least a monthly basis for pain and restriction in 
the knee areas and back.

M.S., D.O. wrote in April 1998 that he had followed the 
veteran for osteoarthritis of the knees since 1996.  When the 
veteran initially saw Dr. S., he reported significant 
bilateral knee pain for two years, which had worsened 
steadily.  Dr. S. acknowledged reviewing records provided by 
the veteran's representative and noted that the veteran had 
been seen for knee pain in 1959, 1960, 1965, and 1976.  X-
rays were interpreted to be normal.  According to Dr. S, it 
is unlikely that the veteran would have had significant 
osteoarthritis of the knees at that age unless there was 
significant prior injury that had not been reported.  He 
opined the most compatible diagnosis was idiopathic 
osteoarthritis.  Noting nine criteria for this diagnosis, Dr. 
S. stated that the veteran fulfilled the criteria at the 
present time, and he had a number of "predisposing 
elements" early in his active duty career, e.g., weight and 
joint integrity, it would be difficult to ascribe a cause and 
effect relationship.

T.S., D.O. opined in a medical report, dated in May 1999, 
that the veteran's current arthritis with accompanying pain 
and symptoms in his knees are all a result of the injuries 
and traumas sustained while in the service.  Dr. S. 
demonstrated that he had reviewed the veteran's service 
medical records, noting complaints of knee pain on specific 
dates in 1959, 1960, 1965, and 1976.

The veteran testified in a Board videoconference in September 
2002.  His testimony indicates as follows:

The veteran's first memory of knee pain in service occurred 
in 1965 when he was serving in Vietnam.  (Transcript (T.) at 
p. 2)  He continued to have symptoms after service.  He had 
to quit working and he receives SSI (Supplemental Security 
Income).  (T. at p.3) He uses a cane and cannot walk long 
distances or stand too long before developing knee pain.  (T. 
at p.5)

The veteran underwent a C&P exam in July 2003.  He reported 
being treated for knee pain in 1959 and 1960 in service.  
Medical history indicates he did not have an injury per se, 
but did a lot of heavy lifting, carrying, etc., which led to 
complaints of pain in service.  He disclosed that he did well 
until the early 1990s.  Symptoms began at that point, more on 
the left knee than the right.  Upon physical examination, the 
examiner determined there was adequate pathology to support 
the veteran's complaints of pain.  The examiner concluded 
with a diagnosis of patellofemoral syndrome and mild 
arthritis in both knees.  He opined that the veteran's 
symptoms did begin in service.  Noting the medical records 
that indicated the veteran was seen and treated several times 
for knee pain in service, the examiner opined that it is more 
likely than not, a high degree of medical probability that 
the veteran's current bilateral knee disorder is related to 
service.


II.  Analysis

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The evidence in this matter clearly shows a current 
disability of degenerative joint disease, bilateral knees.  
Service medical records show several complaints of knee pain 
in service, although arthritis was never diagnosed in 
service.  Review of the record disclosed a span of 
approximately 29 years between the veteran's last treatment 
or complaint of knee pain in service and his initial 
treatment post service.  Despite the gap in complaints, there 
is strong medical evidence that supports a connection.  The 
physicians who provided an opinion on etiology of the 
arthritis, bilateral knees, all appear to have thoroughly 
reviewed the veteran's medical records, including those from 
service.   The veteran's treating physicians offered 
differing opinions with regard to a nexus to service.  While 
one treating physician stated it was difficult to ascribe a 
causal connection with service, the other opined that his 
complaints were connected to his current knee disability.  
The VA examiner concurred with the latter opinion and 
quantified the medical probability of a connection between 
the current disability and service as "high" or "more 
likely than not."  Although there is an absence of 
continuity of symptoms by the veteran's own admission, there 
is competent medical evidence by two credible sources that a 
nexus does exist between his complaints in service and 
current degenerative joint disease, bilateral knees.  The 
Board finds that the positive evidence in this matter is in 
approximate balance with the negative evidence.  Accordingly, 
the veteran is entitled to reasonable doubt.  38 C.F.R. 
§ 3.102.  The Board therefore finds service connection for 
degenerative joint disease, bilateral knees is warranted.  


ORDER

Service connection for degenerative joint disease, bilateral 
knees is granted.  


REMAND

The Board initially reviewed the claim in March 2003.  At 
that time, the Board found that an additional VA physical 
examination was needed to assess the current level of 
disability from service-connected low back strain.  See Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996);  Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (The statutory duty to assist 
requires a "thorough and contemporaneous medical 
examination"   that is sufficient to ascertain the current 
level of the disability, and accounts for its history).  The 
Board undertook development, that is, it ordered a VA C&P 
exam pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Review of the file indicates that the examination was 
conducted in July 2003 and the report has been associated 
with the claims file.  Although a waiver of the right to 
initial review of new evidence by the agency of original 
jurisdiction (AOJ) was not required at the time that the 
Board requested the examination, it is now required.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. 
§ 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, 
eliminated the requirement that the appellant waive initial 
consideration by AOJ of evidence submitted to Board).  The 
newly submitted evidence addresses the extent of disability 
from the veteran's service-connected low back strain, and is 
therefore pertinent and the Board is obligated to return the 
records to the RO for initial consideration.     

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   The RO should 
then conduct any necessary development 
brought about by the appellant's 
response to the VCAA letter to include 
obtaining any medical records not 
currently on file that are identified 
pursuant to that letter.

3.  After the completion of any 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for low back strain, currently evaluated 
as 10 percent disabling.  

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	K. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



